Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 5, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct because he failed to follow the explicit directions of his employer. Further, we find no evidence in the record to support claimant’s assertion that he was denied due process or otherwise deprived of a fair and impartial hearing.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.